Citation Nr: 1431443	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  12-17 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease, claimed as a heart condition, to include as due to herbicide exposure. 

2.  Entitlement to service connection for kidney problems, to include as secondary to service-connected prostate cancer.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Marotta


INTRODUCTION

The Veteran served on active duty from February 1966 to January 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated March and May 2011 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In March 2013, the Veteran provided testimony at a videoconference hearing before the undersigned Veterans' Law Judge.  A transcript of the proceeding is associated with the claims file. 

The issue of entitlement to service connection for kidney problems is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The record does not show that the Veteran has a current diagnosis of a heart condition, to include ischemic heart disease.


CONCLUSION OF LAW

The criteria for service connection for a heart condition, to include ischemic heart disease, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013). 

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied via a letter sent to the Veteran in March 2011.

The duty to assist has also been satisfied.  VA has obtained the Veteran's service treatment records and VA medical records identified by the Veteran as relevant to the appeal.  The Veteran was also afforded a VA examination in April 2011.  The VA examination is sufficient, as the examiner considered the Veteran's statements, offered explanations for the opinions stated, and provided the information necessary to resolve the issue on appeal.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claim at this time. 

II. Service Connection

The Veteran seeks service connection for a heart condition, to include ischemic heart disease, which he asserts is due to herbicide exposure during his period of active service in Vietnam. 

Service connection may be established if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service. 38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

VA regulations provide that if a veteran was exposed to an herbicide agent during active military service, presumptive service connection is warranted for several disorders, including ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  38 C.F.R. § 3.309(e). 

The Veteran's DD-214 verifies that he served in the Republic of Vietnam; exposure to herbicides is conceded.  At issue in this case is whether the Veteran has a current diagnosis of ischemic heart disease.

During his March 2013 Board hearing, the Veteran reported that his doctor told him that he had a light heart attack.  The Veteran reported that he could not move his hand for three or four days after this episode.  The Veteran also reported that he gets winded easily and that he gets chest pain.  The Veteran did not specify when this episode occurred.  

VA treatment records dated in February 2010 show the Veteran had an abnormal EKG and was scheduled to undergo a Myocardial Perfusion Scan (MPS).  An April 2010 cardiology consultation show that the Veteran complained of sporadic right-sided chest pain for two months and reported worsening dyspnea on exertion.  A stress test showed a mild reversible defect in the apex.  MPS showed a minimal perfusion defect "possibly" due to mild ischemia .  The doctor noted that there was no evidence of a prior myocardial infarction.  

In July 2010, the Veteran presented for a cardiology consultation.  The physician noted the Veteran's history of an abnormal EKG then MPS showing small zone of apical ischemia.  The doctor noted that the Veteran's blood pressure was not well-controlled until recently when his medication was maximized.  The Veteran complained of pain in his right hand and right knee.  The Veteran denied dyspnea on exertion, fatigue, dizziness, weakness, palpitations, orthopnea and lower extremity edema.  The physician noted that the Veteran had a stable cardiac status and was active without limitations; the significance of findings on MPS was "unclear."  At the time of this appointment, the Veteran's blood pressure was well-controlled.  

In April 2011, the Veteran presented for a VA Compensation and Pension examination to evaluate his current cardiac condition and provide an opinion as to whether he has a diagnosis of ischemic heart disease.  The examiner noted that an MPS was negative for myocardial infarction but showed a small area of apical ischemia.  The Veteran denied any cardiac complaints and was placed on a beta blocker and aspirin.  An EKG showed normal sinus rhythm and a T-wave inversion in the inferior and lateral leads.  The examiner noted that the Veteran did not have chest pain or shortness of breath and that he was very active during the EKG.  

The examiner noted that that the Veteran does not have coronary artery disease, valvular heart disease, congestive heart disease, or cardiac arrhythmia.  The Veteran did not have dyspnea on exertion, orthopnea, edema or chest pain.  The examiner noted that the Veteran had an MPS in April 2010 that showed some reversible apical ischemia, but noted that the Veteran did not currently complain of any chest pain, shortness of breath, or dyspnea on exertion.  The examiner opined that it is less likely than not that the Veteran had a diagnosis of coronary artery disease.  

VA treatment records dated July 2011 note that the Veteran reported dyspnea on exertion.  The doctor noted that the Veteran was seen by cardiology in 2010 and that findings were not significant and further cardiac follow up was not scheduled.  The Veteran reported no change in his symptoms during the past year.  The Veteran reported that he can walk 4 to 5 blocks without stopping.  There was no history of heart catheterization.  The Veteran reported having a heart attack in the 1980's.  

Service connection may not be granted without competent medical evidence of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Based on a careful review of the evidence, the Board finds that service connection for a heart condition, to include ischemic heart disease, is not warranted as there is no evidence in the record that the Veteran has been diagnosed with ischemic heart disease at any time during the appeal period.  The April 2010 MPS included a notation that it was "possibly" due to mild ischemia, but that was not a diagnosis of ischemic heart disease.  The July 2010 cardiology consultation included that physician's comment that the significance of findings on MPS was "unclear."  

The Board finds that the preponderance of the evidence weighs against a finding that the Veteran suffers from ischemic heart disease.  The April 2011 VA examiner conducted an examination and reviewed the Veteran's treatment records and the results of diagnostic testing and concluded that it is less likely than not that the Veteran has ischemic heart disease.  The Board places greater weight on the April 2011 opinion as the examiner based his conclusion on a thorough review and discussion of the evidence in the Veteran's record.   

The Veteran asserts that he has ischemic heart disease.  The Veteran is competent to report certain symptoms; however, his assertions that he currently has ischemic heart disease are outweighed by more specific medical assessment that is based on history and specific VA examination, which shows no current disability.  Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

As there is no diagnosis of ischemic heart disease, service connection is not warranted on either a direct or presumptive basis.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure.

REMAND

During the March 2013 Board hearing, the Veteran reported that his doctor told him that he could have problems urinating after his prostate cancer surgery, but that it has been more than two years since his surgery and that he continues to have a problem.  The Veteran also reported that when he urinates, his kidneys sometimes hurt.  On remand, the Veteran should be afforded a VA examination to determine whether his kidney condition was caused or aggravated by, or is otherwise related to, his service-connected prostate cancer.

Accordingly, the case is REMANDED for the following action:

1.  Associate any outstanding VA treatment records since March 2012 with the Veteran's claims file.  

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's kidney condition.  The claims folder and all appropriate medical records should be forwarded to the examiner for review in connection with the examination. Based on the examination and review of the record, the examiners should answer the following questions: 

(a) Is it at least as likely as not (50 percent probability) that any currently diagnosed kidney condition was incurred in service? 

(b) If the answer to (a) is no, is it at least as likely as not (50 percent probability) that any currently diagnosed kidney condition was caused or aggravated (chronic worsening) by his service-connected prostate cancer or is a symptom of the service-connected prostate cancer?  If aggravation is present, the clinician must indicate, to the extent possible, the approximate severity of the kidney condition present (i.e., a baseline) before the onset of the aggravation.

A complete rationale for any opinion must be provided.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Thereafter, and following any other development deemed necessary, readjudicate the claim.  If the benefit sought on appeal remains denied in, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC) and afforded an applicable time to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


